United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.P., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
DISTRIBUTION DEPOT -- RED RIVER,
Texarkana, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2381
Issued: August 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 29, 2010 appellant filed a timely appeal from a merit decision of the
Office of Workers’ Compensation Programs (OWCP) dated June 4, 2010 concerning a schedule
award. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this schedule award case.
ISSUE
The issue is whether appellant has more than 40 percent impairment of the left lower
extremity, for which he received a schedule award.
FACTUAL HISTORY
This case has previously been before the Board.

1

5 U.S.C. § 8101 et seq.

In an October 20, 2000 decision, the Board affirmed the termination of appellant’s
compensation benefits effective September 15, 1997.2 The Board found the medical evidence of
record established that appellant had no continuing disability or medical condition causally
related to his December 12, 1995 employment injury accepted for a lumbar strain. The Board, in
a June 6, 2006 decision, affirmed the Office’s decisions dated June 8 and December 10, 2004
and February 1, 2005 denying his claim for wage-loss compensation on and after September 15,
2007 as causally related to either his May 20, 1994 or December 12, 1995 employment injuries.3
In a May 12, 2010 order, the Board set aside a February 5, 2009 OWCP decision denying
modification of a November 6, 2007 schedule award for 40 percent left lower extremity
impairment directing OWCP to review all the evidence of record submitted prior to the issuance
of its February 5, 2009 decision.4 The November 6, 2007 schedule award was based on a
September 6, 2007 report of OWCP’s medical adviser who noted 41 percent left lower extremity
impairment.5
The award ran for 115.2 weeks for the period June 28, 2006 to
September 11, 2008. The facts and the circumstances surrounding the prior appeal are hereby
incorporated by reference.
The medical evidence received prior to the February 5, 2009 OWCP decision includes
reports for the period November 9, 2007 through February 8, 2008 from Dr. Huntley G.
Chapman, a treating Board-certified orthopedic surgeon, and reports from Dr. Philip M. Brown,
an examining physician specializing in pain management. Dr. Chapman noted appellant’s
complaints of back pain and left leg sciatica and provided findings on physical examination.
Appellant was treated by Dr. Brown for his low back pain from October 21, 2008 through
March 2, 2010.

2

Docket No. 99-180 (issued October 20, 2000). On May 23, 1994 appellant filed a traumatic injury claim
alleging that on May 20, 1994 he injured his left hip and lower left back while unloading a mail truck. OWCP
accepted the claim for left hip and lower back strain and assigned it claim number xxxxxx656. On June 21, 1995 it
issued a loss of wage-earning capacity decision which found that appellant’s actual earnings as a material handler
fairly and reasonably represented his wage-earning capacity and that he had no lost wages. On December 19, 1995
appellant, then a 46-year-old material handler, filed a claim alleging that on December 12, 1995 he sustained a
lumbar strain while climbing a pole. OWCP accepted the claim for a lumbar strain and assigned it claim number
xxxxxx828. Appellant was placed on the periodic rolls for temporary total disability effective May 11, 1996.
OWCP combined claim numbers xxxxxx656 and xxxxxx828 on January 11, 2001 with claim number xxxxxx656 as
the master file number. It also noted that claim number xxxxxx828 was closed.
3

Docket No. 05-1181 (issued June 6, 2006).

4

Docket No. 09-1771 (issued May 12, 2010).

5

Based on Table 17-8, page 532 of the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (5th ed. 2001), OWCP’s medical adviser assigned 5 percent impairment for hip
flexion, 17 percent impairment for hip extension and 25 percent impairment for hip abduction all based on a Grade 4
weakness.

2

By decision dated June 4, 2010, OWCP denied appellant’s request for an additional
schedule award.6 It found that the medical evidence did not establish a greater impairment
rating.
LEGAL PRECEDENT
The schedule award provision of FECA7 and its implementing regulations8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.9 Effective May 1, 2009, OWCP adopted the
sixth edition of the A.M.A., Guides as the appropriate edition for all awards issued after that
date.10
ANALYSIS
OWCP accepted that appellant sustained left hip and lower back strain as a result of his
May 20, 1994 employment injury and a lumbar strain as a result of a December 2, 1995
employment injury. By decision dated November 6, 2007, OWCP granted appellant a scheduled
award for 40 percent left lower extremity impairment. On October 24, 2008 appellant requested
reconsideration of this decision. OWCP denied his request for an increased schedule award on
June 4, 2010.
In support of his claim for an increased schedule award appellant submitted reports from
Drs. Brown and Chapman. The medical reports from the physicians do not establish any
increased impairment to his left lower extremity as a result of the accepted employment injuries.
It is appellant’s burden of proof to establish entitlement to a schedule award.11 OWCP
procedures provide that to support a schedule award, the record must contain probative medical
evidence that establishes permanent impairment in detail, provides a percentage of impairment
6

The Board notes that, following the June 4, 2010 decision, OWCP received additional evidence. However, the
Board may only review evidence that was in the record at the time OWCP issued its final decision. See 20 C.F.R.
§ 501.2(c)(1); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005);
Rosemary A. Kayes, 54 ECAB 373 (2003); M.B., Docket No. 09-176 (issued September 23, 2009).
7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

9

Id. See C.M., Docket No. 09-1268 (issued January 22, 2010); Billy B. Scoles, 57 ECAB 258 (2005).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
11

Tammy L. Meehan, 53 ECAB 220 (2001).

3

and an opinion that the impairment is permanent and stable.12 The Board finds that neither
Dr. Brown nor Dr. Chapman provided an explanation establishing any increased impairment to
appellant’s left lower extremity. Dr. Brown’s reports concerned treatment for appellant’s low
back pain while Dr. Chapman’s reports concerned treatment for low back pain and left sciatica.
These reports fail to establish an increased permanent impairment due to the accepted
employment injuries.
Appellant has not submitted evidence sufficient to establish that, as a result of his
employment injuries, he sustained greater permanent impairment than that previously awarded.
The medical evidence must include a description of any physical impairment in sufficient detail
so that the claims examiner and others reviewing the file would be able to clearly visualize the
impairment and the resulting restrictions and limitations.13 Appellant did not meet his burden of
proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established his entitlement to an additional
schedule award.

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(b) (January 2010).
13

See A.L., Docket No. 08-1730 (issued March 16, 2009).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 4, 2010 is affirmed.
Issued: August 22, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

